Title: Thomas Jefferson to Randolph Jefferson, 11 June 1810
From: Jefferson, Thomas
To: Jefferson, Randolph


          
            Dear brother
             
                     Monticello 
                     June 11. 10.
          
          
		  Yours of the 8th is recieved. I thought it had been agreed between us that I should give you information only when I should be notified of the time of my attendance in Richmond, and that not writing would be evidence to you of my continuance at home. in fact my journey to Richmond is put off to the Fall.
			 
		  
		  I
			 shall therefore be at home till the middle of July, about which time I shall go to Bedford, and shall hope to see you & my sister here before I set out. my absence on that journey will be of about a month. all here are well and join in their wishes & salutations to you both.
          
            Affectionately yours
            
                  Th: Jefferson
          
        